Case 2:20-ap-01021-VZ         Doc 1 Filed 02/03/20 Entered 02/03/20 17:57:14               Desc
                              Main Document    Page 1 of 15


 1   Robert M. Aronson (CA Bar No. 81487)
     LAW OFFICE OF ROBERT M. ARONSON, APC
 2   444 S. Flower Street, Suite 1700
     Los Angeles, CA 90071
 3   Telephone: (213) 688-8945
     Fax: (213) 688-8948
 4   Email: robert@aronsonlawgroup.com
 5   Counsel for Chapter 7 Trustee Wesley H. Avery
 6
                              UNITED STATES BANKRUPTCY COURT
 7
                                CENTRAL DISTRICT OF CALIFORNIA
 8

 9                                      LOS ANGELES DIVISION

10

11   In re                                              CASE NO. 2:19-bk-23289-VZ
12   FRANCISCO MORAN,                                   Chapter 7
13                  Debtor.                             ADVERSARY NO. [To be Assigned]
14                                                      COMPLAINT FOR:
     WESLEY H. AVERY,
15                                                      (1) AVOIDANCE OF FRAUDULENT
                           Plaintiff,                   TRANSFER UNDER 11 U.S.C. §548;
16                                                      (2) RECOVERY OF AVOIDED
                   vs.                                  TRANSFERS UNDER 11 U.S.C. §§550 & 551;
17                                                      AND
     JACOB MORAN,                                       (3) FOR TURNOVER OF PROPERTY OF
18                                                      THE ESTATE PURSUANT TO 11 U.S.C. §
                           Defendant                    542(A)
19

20

21

22

23                                           JURISDICTION
24           1.     The Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§
25   157 and1324 in that this action arises in and relates to the bankruptcy case pending in the United
26   States Bankruptcy Court for the Central District of California entitled In Re Francisco Moran,
27   Case No. 2:19-bk-23289-VZ.
28
Case 2:20-ap-01021-VZ         Doc 1 Filed 02/03/20 Entered 02/03/20 17:57:14                 Desc
                              Main Document    Page 2 of 15


 1           2.      Plaintiff as the Chapter 7 Trustee has standing to bring this action pursuant to 11
 2   U.S.C. § 323.
 3           3.      This adversary proceeding is a core proceeding under 28 U.S.C. §§ 157(b)(2) and
 4   1334 and this Court has the constitutional authority to enter a final judgment on these claims. To
 5   the extent any claim for relief contained herein is determined not to be a core proceeding Plaintiff
 6   consents to the entry of final judgment and orders by the Bankruptcy Court.
 7           4.      Venue properly lies in the Central District of California in that this adversary
 8   proceeding arises in or is related to a case under Title 11 of the United States Code as provided in
 9   28 U.S.C. §§ 1408 and 1409.
10                                                 PARTIES
11           5.      Plaintiff Wesley H. Avery (hereafter “Plaintiff” or “Trustee”) is Chapter 7 Trustee
12   for Francisco Moran, debtor in the above captioned case (“Debtor”).
13           6.      Plaintiff alleges that at all relevant times Defendant Jacob Moran (“Defendant”)
14   was and is an individual residing in the County of Los Angeles, California.
15                                      GENERAL ALLEGATIONS
16           7.      The Debtor obtained title to the property located at 38705 16th Street East,
17   Palmdale, California 93550 (“Property”) by way of a Quitclaim Deed dated March 31, 2016
18   (“Initial Deed”). A true and correct copy of the Initial Deed is attached hereto as “Exhibit 1”.
19           8.      The Debtor via a quitclaim deed dated March 1, 2019 (“Quitclaim”) transferred
20   his interest in the Property to Defendant. A true and correct copy of the Quitclaim is attached
21   hereto as Exhibit “2”.
22           9.      The Debtor filed this Chapter 7 case on November 11, 2019 (“Petition Date”).
23           10.     Thereafter, the Debtor testified at the 341a hearing in this case that he received no
24   consideration for the transfer of his interest in the Property to Defendant.
25           11.     The Trustee believes that the Property has a value of at least approximately
26   $215,000.00. After liens, exemption and costs of sale, equity remains for the benefit of creditors of
27   this estate.
28

                                                        1
Case 2:20-ap-01021-VZ          Doc 1 Filed 02/03/20 Entered 02/03/20 17:57:14                   Desc
                               Main Document    Page 3 of 15


 1             12.   As a result, the Trustee on December 19, 2019, filed his Notification of Asset Case
 2   and Request for Claims Bar Date and Notice of Possible Dividends and Order Fixing Time to File
 3   Claims.
 4             13.   Trustee desires to market and sell the Property with the approval of this Court.
 5   The Trustee anticipates that such a sale will result in a return to creditors of this estate.
 6                                       FIRST CLAIM FOR RELIEF
 7                         [Avoidance and Recovery of Transfers of Real Property]
 8                                              [11 U.S.C. §548]
 9             14.   Plaintiff realleges the allegations at paragraphs 1 through 13 as if fully set forth
10   herein.
11             15.   The Debtor transferred his interest in the Property to Defendant within the two (2)
12   years prior to the Petition Date.
13             16.   The transfer of the Property by the Debtor was made with actual intent to hinder,
14   delay or defraud a creditor or creditors of the Debtor.
15             17.   In the alternative, the transfer of the Property by the Debtor was made without
16   receiving a reasonably equivalent value in exchange for such transfer and (a) the Debtor was
17   engaged in a business or a transaction for which the remaining assets of the Debtor were
18   unreasonably small in relation to the business or transaction; or (b) the Debtor intended to incur or
19   believed or reasonably should have believed that he would incur, debts beyond his ability to pay as
20   they became due
21             18.   The Debtor was insolvent on the dates that such transfer was made, or became
22   insolvent as a result of such transfers.
23             19.   Based on the foregoing, the transfers Defendant made by the Debtor within the past
24   two (2) years were fraudulent transfers under 11 U.S.C. § 548.
25   ///
26   ///
27   ///
28

                                                         2
Case 2:20-ap-01021-VZ           Doc 1 Filed 02/03/20 Entered 02/03/20 17:57:14                Desc
                                Main Document    Page 4 of 15


 1                                       SECOND CLAIM FOR RELIEF
 2                             [For Recovery and Preservation of Avoided Transfer]
 3                                            [11 U.S.C. §§ 550 & 551]
 4           20.     Plaintiff realleges the allegations at paragraphs 1 through 19 as though fully set
 5   forth herein.
 6           21.     Pursuant to 11 U.S.C. § 550 (a), any transfers avoided under Section 548 of the
 7   Bankruptcy Code are recoverable by a trustee from the initial transferee. The Defendant is the
 8   initial transferee of the Property.
 9           22.     Based on the allegations contained in this Complaint, Plaintiff is entitled to
10   recovery of the transfer made to Defendant in accordance with 11 U.S.C. § 548.
11           23.     Pursuant to 11 U.S.C. § 551, any transfer avoided under Section 548 is preserved
12   for the benefit of the estate.
13           24.     Accordingly, Plaintiff is not only entitled to a recovery of the avoided transfer
14   under Section 548 of the Bankruptcy Code, but such transfer so avoided is preserved for the
15   benefit of this Estate.
16                                         THIRD CLAIM FOR RELIEF
17                                    [Turnover of Property – 11 U.S.C. §542(a)]
18           25.     Plaintiff incorporates by reference all of the allegations set forth in Paragraphs 1
19   through 24 above.
20           26.     By virtue of the Defendant’s ownership of the Property, he is in possession of
21   equity in the Property available for distribution to creditors in this case.
22           27.     The Defendant is in possession of the Property which the Trustee may use or sell
23   under Section 363 of the Bankruptcy Code.
24           28.     Based on the foregoing, the Defendant must account for and turn over the Property
25   to the Trustee pursuant to 11 U.S.C. §542(a).
26   ///
27   ///
28

                                                          3
Case 2:20-ap-01021-VZ          Doc 1 Filed 02/03/20 Entered 02/03/20 17:57:14                 Desc
                               Main Document    Page 5 of 15


 1                                                      PRAYER
 2           WHEREFORE, Plaintiff prays for judgment as follows:
 3           1.       As to the First Claim for Relief, for a judgment against Defendant that the transfers
 4   of the Property is avoidable under 11 U.S.C. § 548;
 5           2.       As to the Second Claim for Relief, for a judgment for recovery and preservation
 6   under 11 U.S.C. §§550 and 551 as to all transfers avoided under 11 U.S.C. § 548;
 7           3.       As to the Third Claim for Relief, for a judgment for an accounting with respect to
 8   the Property and that the Property be turned over to the Plaintiff Trustee under 11 U.S.C. § 542(a);
 9           4.       As to all Claims for Relief, for costs of suit incurred herein, including, without
10   limitation, attorneys’ fees; and
11           5.       As to all Claims for Relief, for such other and further relief as the Court deems just
12   and proper.
13

14
     DATE:        February 3, 2020                           LAW OFFICE OF ROBERT M. ARONSON
15

16
                                                      By: /s/Robert M. Aronson
                                                           Robert M. Aronson
17                                                         Attorney for Chapter 7 Trustee Wesley H.
                                                           Avery
18

19

20

21

22

23

24

25

26

27

28

                                                         4
Case 2:20-ap-01021-VZ   Doc 1 Filed 02/03/20 Entered 02/03/20 17:57:14   Desc
                        Main Document    Page 6 of 15


 1                                   EXHIBIT “1”
 2                                  (INITIAL DEED)

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           5
Case 2:20-ap-01021-VZ   Doc 1 Filed 02/03/20 Entered 02/03/20 17:57:14   Desc
                        Main Document    Page 7 of 15
Case 2:20-ap-01021-VZ   Doc 1 Filed 02/03/20 Entered 02/03/20 17:57:14   Desc
                        Main Document    Page 8 of 15
Case 2:20-ap-01021-VZ   Doc 1 Filed 02/03/20 Entered 02/03/20 17:57:14   Desc
                        Main Document    Page 9 of 15
Case 2:20-ap-01021-VZ   Doc 1 Filed 02/03/20 Entered 02/03/20 17:57:14   Desc
                        Main Document    Page 10 of 15
Case 2:20-ap-01021-VZ   Doc 1 Filed 02/03/20 Entered 02/03/20 17:57:14   Desc
                        Main Document    Page 11 of 15


 1                                    EXHIBIT “2”
 2                                   (QUITCLAIM)

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           6
Case 2:20-ap-01021-VZ   Doc 1 Filed 02/03/20 Entered 02/03/20 17:57:14   Desc
                        Main Document    Page 12 of 15
Case 2:20-ap-01021-VZ   Doc 1 Filed 02/03/20 Entered 02/03/20 17:57:14   Desc
                        Main Document    Page 13 of 15
Case 2:20-ap-01021-VZ   Doc 1 Filed 02/03/20 Entered 02/03/20 17:57:14   Desc
                        Main Document    Page 14 of 15
Case 2:20-ap-01021-VZ   Doc 1 Filed 02/03/20 Entered 02/03/20 17:57:14   Desc
                        Main Document    Page 15 of 15
